OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar in the Second Judicial Department on December 19, 1956. The Referee found that the charge of professional misconduct did not stem from any impropriety concerning his conduct with his alleged client, but rather was limited to ignoring the several requests of the Grievance Committee, and the report is hereby confirmed.
*554The charge herein had its origin in a complaint alleging neglect by respondent in a probate matter. On three occasions petitioner wrote to respondent, and requested his statement as to the allegations of the complaint. Upon respondent’s persistent failure to respond, the instant proceedings were instituted. The respondent acknowledges having discussed a legal matter on the telephone with the complainant, but denies ever having been retained or having seen her. Respondent also acknowledges having received letters from the petitioner, but considered the explanation given by him to a representative of the petitioner as complete, accurate and sufficient. It does not appear that the complainant testified.
Where an attorney, who is the subject of an investigation, deliberately refuses to assist the Committee on Grievances in the performance of its necessary task, it may be impossible for the committee to determine the validity of the allegations of a complaint. This is so because in many instances, only the attorney in question possesses the evidence which is dispositive of the allegations.
In Mr. O’Sullivan’s case, as a result of his obdurate refusal to respond to this committee’s inquiries, the committee was unable definitively to dispose of the underlying complaint of neglect against Mr. O’Sullivan.
Accordingly, the respondent is guilty of professional misconduct and should be censured.
Evans, J. P., Fein, Lane, Markewich and Sandler, JJ., concur.
Respondent censured.